Citation Nr: 0009678	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for asthma, including 
as due to exposure to mustard gas.

2.  Entitlement to service connection for emphysema, 
including as due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in July 1994.  

In August 1996, and again in May 1999, the case was remanded 
by this Board for the development of additional evidence.  
The requested development having now been completed, this 
matter is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to render an equitable 
disposition of this appeal has been obtained by the RO.

2.  The service medical records contain no complaints or 
findings of any chronic respiratory disorder.

3.  Moderate chronic obstructive pulmonary disease was 
diagnosed in 1991, some 45 years after the veteran's 
separation from military service.

4.  No mustard gas testing was conducted at Camp Maxey, 
Texas, during the time when the veteran claims to have been 
there and been exposed to that gas. 

5.  No medical evidence has been submitted to show that the 
veteran's chronic obstructive pulmonary disease, claimed as 
asthma and emphysema, is causally related to his active 
service, including any exposure to mustard gas. 


CONCLUSIONS OF LAW

A well-grounded claim for service connection for asthma, 
including as due to exposure to mustard gas, has not been 
submitted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.316 (1999).

A well-grounded claim for service connection for emphysema, 
including as due to exposure to mustard gas, has not been 
submitted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.316.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  

A veteran who is established as having had full body exposure 
to a vesicant agent such as mustard gas and develops post-
service certain chronic respiratory disorders, including 
emphysema and asthma is entitled to service connection for 
the disorder unless there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
determined "that establishing service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
[service]."  (emphasis added) Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not considered competent 
to offer medical opinions. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak.

The veteran asserts that he developed asthma and emphysema 
due to full body  exposure to mustard gas during a gas 
chamber test at Camp Maxey, Texas, in the period between 
December 1, 1944 and early to mid-February 1945.

The veteran's service medical records contain no complaints 
or findings of any chronic respiratory disorder.  The report 
of the veteran's service separation examination noted that 
his lungs were normal.

The claims file contains copies of the veteran's VA 
outpatient and inpatient treatment records covering the 
period from April 1991 to December 1992.  In April 1991, 
moderate chronic obstructive pulmonary disease was diagnosed.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in July 1994.  He testified that he was 
subjected to full-body exposure to mustard gas during an 
infantry advanced replacement training program at Camp Maxey 
in Paris, Texas sometime in the period between December 1, 
1944 and early February 1945.  He maintained that he 
developed asthma and emphysema as a result of this exposure.  
During his hearing, the veteran testified that as part of his 
advanced infantry training he, along with several other 
trainees, was placed in a gas chamber wearing uniform, 
helmet, and gas mask.  He claimed he recalled being told the 
gas used was mustard gas, not tear gas.  He stated that his 
gas mask malfunctioned and he began to experience nausea, 
stinging and burning in his throat, tearing in his eyes, and 
discomfort and puffiness of his eyelids.  At that point, he 
and two or three other trainees with similar symptoms were 
taken to a medical facility, given some sort of a beverage, 
and returned to duty.  Approximately a week later, he began 
to experience congestion and pains in his chest, and coughed 
up some rusty colored phlegm.  He was returned to the medical 
facility where X-ray studies were taken of his lungs, and he 
was given some medication.  He then returned to duty and, 
approximately one week later, was sent to Fort George Meade 
in Maryland preparatory to being shipped overseas.  

The RO requested information from the United States Army 
Soldier and Biological Chemical Command (USASBCC) (formerly 
known as the Chemical and Biological Defence Command or 
CBDCOM) as to whether there had been mustard gas testing at 
Camp Maxey during the time period when the veteran was 
stationed there.  In June and July 1999, the USASBCC 
responded that that no mustard gas testing was performed at 
Camp Maxey, Texas.  Further, the USASBCC stated that the 
circumstances the veteran described were consistent with the 
normal gas chamber training given to military personnel, 
which used tear gas or chlorine, not mustard gas.
 
Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted well-grounded 
claims for service connection for asthma and emphysema.  The 
veteran asserts that his current respiratory problems are 
causally related to exposure to mustard gas he believes he 
sustained during his active service.  While he is certainly 
capable of providing evidence of symptomatology, as a 
layperson he is not considered legally capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu, 2 Vet. App. at 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Further, the report 
from the USASBCC indicates that no mustard gas testing was 
conducted at Camp Maxey, the location where the veteran 
claims he was exposed to that gas. 

The available medical evidence shows that at the time of his 
separation from active service the veteran did not have any 
respiratory disorder.  The first medical evidence of any 
chronic respiratory problem contained in the claims file 
dates from 1991, some 45 years after the veteran's separation 
from service. 

The Board finds that no medical evidence has been presented 
to show that the veteran's current chronic obstructive 
pulmonary disease, claimed as asthma and emphysema, is due to 
trauma, disease, or exposure to noxious gases, during his 
active service.  Thus, the veteran has not submitted any 
medical opinion or other medical evidence which supports his 
claims.  Therefore, his claims may not be considered well-
grounded.  38 U.S.C.A. § 5107(a).  Since the claims are not 
well-grounded, they must be denied.  See Edenfield v. Brown, 
8 Vet. App. 384, 390; (1995).

As the foregoing explains the need for competent medical 
evidence linking the veteran's current respiratory disease to 
his active military service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disabilities.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).



ORDER

As well-grounded claims for service connection for asthma and 
emphysema, including as due to exposure to mustard gas, have 
not been submitted, the appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

